DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 1-7, and submission of new claims 16-20 in “Claims - 06/09/2022” have been acknowledged by Examiner. 
Prior to this office action, 1-20 were pending prosecution, wherein claims 8-15 were withdrawn from further consideration, claims 1-7, and new claims 16-20 were presented for examination.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 8-15, directed to Species D.II, non-elected claims without traverse in “Response to Election / Restriction Filed - 02/28/2022”. It is further noted that the independent claim 8 was not amended to accommodate the subject matters for which claim 1 is being allowed. Accordingly, claims 8-15 have been cancelled.
In view of the above, this office action considers claims 1-7 and 16-20 are presented for examination.
Allowable Subject Matter
1-7 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 1, 16.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 06/09/2022 - Applicant Arguments/Remarks Made in an Amendment” and the "Examiner Interview Summary Record (PTOL - 413) - 05/03/2022” along with the amended claims are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a three-dimensional (3D) semiconductor memory device, comprising: inter alia, “wherein an upper surface of an uppermost insulation layer of the plurality of insulation layers has a recessed portion  in the non-channel region, and wherein the recessed portion is adjacent to the common source plug”, as recited in claim 1, and “wherein a depth of the recessed portion  is less than a thickness of the uppermost insulation layer in a direction vertical to a top surface of the substrate” as recited in claim 16.
Claims 2-7 and 17-20, are allowed as those inherit the allowable subject matter from claims 1 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
July 20, 2022